Title: Abigail Adams to John Adams, 12 January 1794
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Jan’ry 12th 1794
          
          My Neighbour captain Beals went to Town yesterday and was so good as to bring up, and send me my Letters last Evening, whilst I was sitting mourning that I had no hope of getting them, as the travelling was very bad and the Day stormy. I find the Family an agreable acquisition. we live upon friendly & social terms. I agree with mr Izzard, that we are grown too old to live seperate, and I could literally construe that part of the marriage Service, which says, “what God has put together, let no man put assunder,” for in Youth most people are too young to be Seperated. he understood Humane Nature well; who pronounced that it was [“]not good for Man to be alone” our present seperation is much mitigated by the frequent intercourse we are enabled to hold by Letter. Columbus finishd in his 5th Number, and I mean to hint to Barnevelt to close as soon as possible. Americanus is by no means a match for him, but he is a false, fibbing contemptable antagonist, and will with a Brasen front; affirm that white is black, & black white, and tho the publick may

be benifitted by shewing the Man in his true light and Character, there is no touching pitch without being defiled, and in order to confute him, he must be followd through his windings, and his inconsistences. these two writers may be compared to the Eagle and the Snake “the Side way and oblique motion with which the Snake goes on, points out the deceit he proceeds with. his Breast fix’d to the Earth, shews his adherence to self interest; the various inflexions and foldings of his Body are descriptive of his crooked Soul; and his conceald venom denotes the evil intention he hides.” The generous Eagle aspires to mount through the pure Air, by an honest flight, with his own Native strength, and the shafts which may be thrown at him, will recoil and wound the pursuers. if as you have heard Columbus is republishing both in N york and Philadelphia, he will have opponents sufficient to keep down any vanity which might otherways arise in, his breast. he will find sufficient mortification in beholding so many of his fellow creatures disposed to Ruin and overthrow a Government under which they might live quiet and peaceable Lives. he will see that he has a Herculean task to perform, and as many monsters to contend with. I would not however advise him to notice any of his opponents The Truth of his own arguments cannot fail to carry conviction to every candid inquirer, and like Gold will only shine the brighter the more they are Rub’d. the French Jacobins have united with our dissafected and unprincipald citizens, and will create much trouble I fear. an act of the state of Georgia respecting suits in the Federal Court, breath a spirit of defiance, and Virginia by some of her resolves plainly shews what manner of spirit she is of— the great Body of the people are however contented and happy. we know that they may be wrought up to a Spirit of resistance & madness—but it will not be very easy to impose upon them. general Lincoln tells me that in his late journeys he had much opportunity of conversing with them, and that he did so freely, but found them universally pleasd and happy. I find by the Papers that mr Jefferson has resignd, and that the Virgina corps fill the vacant places. it is prudent perhaps that it should be so; I think I have heard you express a good opinion of the Talants of mr Taylor. I should suppose that it ought to be a distinguishd, & solid Law, Character to fill that office with respectability what ever may be mr Jeffersons motives for resigning, I presume he will not be neglected. most men grow either Avaricious or ambitious as they advance in Life. It is storied of Pausanias that he inquired of Hermocrates how he might become eminent, and was answerd, by taking of

the Head of the most eminent Man; Ambition has not yet reachd that Sumit in this Country, but overturn our Religion, and all the rest would soon follow. if these Jacobin Societyes are permitted and countananced in this Country, from the Strides already made we have every thing to fear.
          In France they have at length added the Murder of the unfortunate Queen to the measure of their Iniquity, whilst Humanity sickens at the recital of their crimes, her Death is less horible than the cruel imprisonment and indignities she has sustaind.
          I think we have great reason to fear that Cheeseman is lost. you had the value of one hundred dollors on board one whole suit of black Broad cloth seven shirts which is a whole peice of Linnen one other coat & waistcoat stockings and your Green damask Gown draws waistcoats &c, and Thomass Boots which I suppose he is in great want of. poor Brisler too is a sufferer—
          Mr Pratt brought me his account last week— I told him previously that I could not pay it till I had written to you. the foot of it is 34£ 10s. 7d. Humphries & Porter call’d upon me for their pay for cutting 22 cords of wood two pounds four shilling, which I dischargd. the payment of this Bill, and some small family demands have left me 0. really in such a situation as I never was before— the Dr will discharge 200 this week and in order to do it he appropriates the whole interest due. I have given my word to Savil that he shall be payd this Month. I believe there will be no risk in sending I am told by your Brother who was in Town last week that a great uneasiness prevails on account of this Jacobine club—and that they have for one object the overturning of the funding system, and an other is to rule the comeing Election. the south end politicians have three candidates whom they mean to set up. the present Lt Governour judge Dana & mr Gerry. I wish we may have as good Men as the two last, one man, who I know not declares that you are the only man he will vote for tho he should stand alone.
          my best Respects to mrs washington with many thanks for the honor done me by her repeated kind inquiries. I honour her for a prudence, which I know I do not possess— I could not keep Silence as she does. to all my other Friends Male and Female present me kindly. I am often with them in imagination.
          In reality I am with every / tender affection yours.
          
            A Adams
          
          
            mrs Brisler is well. Love to Thomas.
          
        